[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 11-12575         ELEVENTH CIRCUIT
                             Non-Argument Calendar        JUNE 7, 2012
                           ________________________        JOHN LEY
                                                            CLERK
                   D.C. Docket No. 8:10-cr-00305-VMC-AEP-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

ROBERT EUGENE MARTIN,

                                                          Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 7, 2012)

Before BARKETT, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      Thomas H. Ostrander, appointed counsel for Robert Eugene Martin in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because an

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Martin’s convictions and

sentences are AFFIRMED.




                                         2